                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Carl Johnson,                                   Case No. 1:17 CV 2143

                              Petitioner,       ORDER
                -vs-
                                                JUDGE JACK ZOUHARY
Warden Lyneal Wainwright,

                              Respondent.


        Petitioner Johnson seeks a Writ of Habeas Corpus under 28 U.S.C. § 2254 (Doc. 1).

Magistrate Judge Thomas Parker issued a Report and Recommendation (“R&R”) (Doc. 10) that the

Petition be denied, and Johnson timely objected (Doc. 11).        Having reviewed the R&R and

Objections de novo, this Court adopts the R&R in its entirety. See Hill v. Duriron Co., 656 F.2d

1208 (6th Cir. 1981).

                                            BACKGROUND

        Johnson does not object to the procedural history set forth in the R&R (Doc. 10 at 2–6).

Briefly: An Ohio jury found Johnson guilty of several counts of drug trafficking and one count of

having weapons under disability (id. at 3). Johnson unsuccessfully challenged these convictions

through appeals in the Ohio courts (id. at 3–7). He then filed this Petition, asserting four grounds

for relief (Doc. 1 at 3–4).
        Magistrate Judge Parker found each claim to be procedurally defaulted and meritless. The

Objection (Doc. 11) does not set forth any new evidence or arguments that the R&R failed to address.

Instead, Johnson claims the R&R’s conclusions as to procedural default are incorrect, and then reasserts

arguments previously set forth in his Petition.

                                                  DISCUSSION

        All Four Grounds Are Procedural Defaulted

        Johnson raises four grounds: (1) reversible error due to the trial court’s failure to suppress his

statements; (2) ineffective assistance of trial counsel; (3) insufficient evidence; and (4) ineffective

assistance of appellate counsel (Doc. 1 at 3–4). Each is procedurally defaulted.

        Procedural default occurs in two ways. A petitioner may default a claim by failing to pursue it

through the state’s “ordinary appellate review procedures,” or by failing to comply with a state

procedural rule. O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999); Maupin v. Smith, 785 F.2d 135,

138 (6th Cir. 1986). While Johnson raised the first three claims in his direct appeal, he failed to “fairly

present” these claims at each level of the state’s ordinary review process. See O’Sullivan, 526 U.S. at

848. The time to do so has passed. See Ohio S. Ct. Prac. R. 7.01(A)(1), (4); Ohio App. R. 4(A)(1),

(B)(2)(d). Johnson argues he presented the claims through his unsuccessful motion for delayed appeal

before the Ohio Supreme Court. He did not. See Wainwright v. Sykes, 433 U.S. 72, 84–87 (1977).

        Ground Four, the only claim Johnson did not raise in his direct appeal, is also defaulted.

Johnson first raised the ineffective assistance of appellate counsel claim in his application to reopen his

appeal (Doc. 8-1 at 151–54), which the appellate court denied (id. at 165–66). Johnson defaulted by

failing to appeal that denial to the Ohio Supreme Court. See Wainwright, 433 U.S. at 80, 84–87.




                                                      2
        Johnson Cannot Overcome Default

        Default may only be overcome by “demonstrat[ing] cause for the default and actual

prejudice as a result . . . or demonstrat[ing] that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 725 (1991). “[T]he

existence of cause for a procedural default must ordinarily turn on whether the prisoner can show

that some objective factor external to the defense impeded counsel’s efforts to comply with the

State’s procedural rule.”      Id.   To show prejudice, a petitioner must demonstrate there is “a

reasonable probability of a different verdict had the alleged constitutional error not occurred.”

Mason v. Mitchell, 320 F.3d 604, 629 (6th Cir. 2003).

        Rather than arguing he had good cause for failing to appeal trial court error to the Ohio Supreme

Court, Johnson claims actual innocence (Doc. 10 at 18). However, he provides no new evidence in

support. See Schlup v. Delo, 513 U.S. 298, 315 (1995) (“Without any new evidence of innocence, even

the existence of a concededly meritorious constitutional violation is not in itself sufficient to establish a

miscarriage of justice that would allow a habeas court to reach the merits of a barred claim.”).

        Johnson next asserts he was unable to timely appeal his claim of ineffective trial counsel to the

Ohio Supreme court due to delayed trial transcripts. This too is insufficient. Bonilla v. Hurley, 370

F.3d 494, 498 (6th Cir. 2004). Johnson correctly observes that to prevail under the manifest injustice

exception, he must “show that a constitutional violation has probably resulted in the conviction of one

who is actually innocent” (Doc. 9 at 2). Schlup, 513 U.S. at 327. However, because Johnson offers no

new evidence of his actual innocence, he cannot make such a showing. See id. at 324 (“[S]uch a claim

requires petitioner to support his allegations of constitutional error with new reliable evidence—whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—

that was not presented at trial”).



                                                     3
       In reviewing Johnson’s sufficiency of the evidence (or manifest weight) claim, the appellate

court found “sufficient credible evidence to support the convictions” (Doc. 8-1 at 106). A state court’s

finding that “the conviction was supported by the manifest weight of the evidence necessarily implies a

finding that there was sufficient evidence.” Nash v. Eberlin, 258 F. App’x 761, 765 (6th Cir. 2007).

Johnson does not show good cause for his failure to present this claim to the Ohio Supreme Court; nor

does he offer any new evidence of actual innocence.

       Finally, turning to alleged ineffective appellate counsel, Johnson again offers no new evidence

but merely repeats prior arguments (Doc. 14 at 13). He argues delayed receipt of his trial transcripts

prevented his timely appeal -- this cannot serve as good cause. See Bonilla, 370 F.3d at 498. Second,

he claims counsel failed to assert “several integral claims on appeal.” The argument is unpersuasive.

See Taylor v. Mitchell, 296 F. Supp. 2d 784, 809 (N.D. Ohio 2003) (“[P]etitioner’s ineffective

assistance of appellate counsel claim is procedurally defaulted and petitioner cannot show adequate

cause and prejudice to excuse the default. Accordingly petitioner may not use ineffective assistance of

appellate counsel to excuse his failure to raise this claim to the Ohio Supreme Court.”).

       Each Ground Is Also Meritless

       This Court may not grant relief unless Johnson proves a state court decision: (1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established federal

law; or (2) resulted in a decision based on an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d). Johnson makes no such showing – meaning, if this Court

were to excuse default and address the merits of his claims, he still falls short.

       Trial Error. Johnson argues he did not receive Miranda warnings, and therefore, his

confession was improperly suppressed (Doc. 1 at 3). In support, he offers only his suppression

hearing testimony. At the hearing, the State responded with testimony from the arresting officers,



                                                    4
whom the trial court determined to be more credible (Doc. 8-1 at 22). Absent clear and convincing

evidence, this Court will not disturb that factual determination. 28 U.S.C. § 2254(e)(1); United

States v. Jamieson, 427 F.3d 394, 402 (6th Cir. 2005).

       Trial Counsel. Johnson must show there is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland v.

Washington, 466 U.S. 668, 694 (1984). The appellate court evaluated each of Johnson’s claims and

found no constitutional deficiency (Doc. 8-1 at 110–113). Because that determination was neither

contrary to, nor an unreasonable application of Strickland, this Court defers. Perkins v. McKee, 411

F. App’x 822, 828 (6th Cir. 2011).

       Sufficiency of Evidence. This Court must give deference “to the trier-of-fact’s verdict” and

“to the [appellate court’s] consideration of the trier-of-fact’s verdict.” Davis v. Lafler, 658 F.3d 525,

531 (6th Cir. 2011) (citation omitted). First, the portions of Johnson’s claim regarding witness

credibility fall outside this Court’s review. Jamieson, 427 F.3d at 402. Further, as Magistrate

Judge Parker notes: (1) the state presented evidence on each element of the offense; (2) the jury

convicted Johnson; (3) the trial court denied his motion for acquittal; and (4) the court of appeals

found there was sufficient evidence (Doc. 10 at 39). In his objection, Johnson provides no new

evidence. Because the appellate court’s determination was not “objectively unreasonable,” this

Court will not disturb it. Stewart v. Wolfenbarger, 595 F.3d 647, 653 (6th Cir. 2010).

       Appellate Counsel. This claim is also meritless. Johnson did not have a right to counsel

for his appeal to the Ohio Supreme Court. See State v. Richey, 73 Ohio St. 3d 523, 523 (1995).

The appellate court again applied Strickland and disposed of Johnson’s claim (see Doc. 8-1 at 166).

This Court must defer. Further, Johnson fails to show that the outcome would have been different



                                                   5
were his counsel to attend oral argument before the appellate court. See Smith v. Robbins, 528 U.S.

259, 285–86 (2000).

                                           CONCLUSION

       This Court adopts the R&R (Doc. 10) in its entirety. The Objection (Doc. 11) is overruled,

and the Petition (Doc. 1) is denied.      There is no basis upon which to issue a certificate of

appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     October 31, 2019




                                                 6
